Title: From John Adams to William Tudor, Sr., 13 December 1800
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Washington Decr 13. 1800

Thank you for your favour of 30 Nov. No reply will be made while I am a public Man—Perhaps none will ever be made. But I make no Promises. Before this Letter reaches you, the duration of my Station, to which you apply Such Sublime Epithets that I dare not repeat them, will be ascertained to your Satisfaction as it is now to mine.
If nothing flew on Eagles Wings as Said or done by me, but what had been really Said or done, I Should have less to complain of. Among a million of Repute, one was circulated far and wide and believed by thousands, that General Pinckney had imported from England four pretty Girls two of them for my Use and two for his own. Now I declare upon my honor, if this is true Gen. Pinckney has kept them all four to himself and cheated me of my two. But to be Serious.
The Election of Mr Jefferson is not So wonderfull to me, as that of Mr Burr. That he should have the Same Number of Votes with Mr Jefferson, Shews the astonishing force and Energy of Party Spirit. Mr Hamilton has carried his Eggs to a fine Markett. The very Man the very two Men, of all the World, that he was most jealous of, are now placed over him.
I am anxious for two Men in Massachusetts Lincoln and Eustis for both of whom I have long had a great regard. They will have Power to do much good and I hope they will have the Judgment and the Will. Otherwise their Elections will be unhappy. I am, dear Sir / Yours

John Adams